502 So.2d 513 (1987)
Charles Edward COMER, Appellant,
v.
STATE of Florida, Appellee.
No. BI-245.
District Court of Appeal of Florida, First District.
February 17, 1987.
Michael E. Allen, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Gregory G. Costas, Asst. Atty. Gen., for appellee.
WENTWORTH, Judge.
Appellant seeks review of his sentence imposing $200 additional court costs pursuant to section 27.3455, Florida Statutes (1985). He argues that imposition of these costs was an impermissible ex post facto application of the law, since the offense for which he was convicted occurred prior to the effective date of section 27.3455. We agree and reverse.
Appellant was charged with possession of cocaine, in violation of section 893.13, Florida Statutes. After entering a plea of no contest, he was adjudicated guilty of the offense, which occurred on November 24, 1984, sentenced to 30 months incarceration, and ordered to pay $200 in court costs pursuant to section 27.3455. At the time of sentencing, appellant objected to imposition of the costs on the ground that the offense for which he was convicted occurred prior to the effective date of the statute.
Florida courts have found that application of section 27.3455, Florida Statutes (1985), to crimes committed prior to July 1, 1985, the effective date of the statute, is a violation of ex post facto provisions of the United States and Florida Constitutions.[1]Beahn v. State, 499 So.2d 74 (Fla. 2d DCA 1986); Williams v. State, 492 So.2d 784 (Fla. 5th DCA 1986); Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986).
Accordingly, the trial court's assessment of the costs is vacated and the case is remanded for resentencing.[2]
BOOTH, C.J., and MILLS, J., concur.
NOTES
[1]  U.S. Constitution, Art. I, section 9, Cl. 3; Art. I, section 10, Cl. 1. Florida Constitution, Art. I, section 10.
[2]  Upon remand, imposition of costs pursuant to amended section 27.3455, Florida Statutes (1986), will not be an ex post facto violation since the amended law no longer provides that no gain-time shall accrue until the costs are paid.